Citation Nr: 1639593	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-15 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to December 1969.

This appeal to the Board of Veterans Appeals (Board) arose from a March 2010 rating decision in which the RO, among other things, denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement (NOD) in July 2010.  A statement of the case (SOC) was issued in April 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2013.

Regarding representation, the Board notes that, in February 2014, the Veteran revoked his power-of-attorney in favor of the Veterans of Foreign Wars of the United States.  Thereafter, the Veteran executed a new VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), designating the Oregon Department of Veterans' Affairs as his representative.  The Board recognizes the change in representation.

In June 2015, the Veteran testified during a Board before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence in support of his claim, along with a waiver of initial agency of original (AOJ) consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

In an August 2016 decision, the Board awarded service connection for tinnitus.  The Board also remanded for additional development the Veteran's claim for service connection for bilateral hearing loss.  After accomplishing the requested development, the Appeals Management Center (AMC) issued a December 2015 rating decision awarding service connection for left ear hearing loss, evaluated as 0 percent disabling (noncompensable), effective March 24, 2010.  The AOJ continued to deny the claim for service connection for right ear hearing loss (as reflected in a December 2015 supplemental SOC (SSOC)), and returned that matter to the Board.
As regards to the award of service connection for left ear hearing loss, to date, there is no indication that the Veteran has disagreed with any aspect of the AMC's decision awarding service connection, to include the disability rating or effective date assigned.  The AMC's December 2015 action thus resolved the claim for service connection for left ear hearing loss and no downstream issue is currently before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).  Accordingly, the only issue currently before the Board is the remaining claim for  service connection for right ear hearing loss.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Likely in-service noise exposure consistent with the circumstances of the Veteran's service has been conceded.

3.  The Veteran currently has right ear hearing loss to an extent recognized as a disability for VA purposes, and there is competent medical and credible lay evidence tending to establish a link between the Veteran's service-to include noise exposure therein-and his current right ear hearing loss.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the Board's favorable resolution to the claim for service connection for right ear hearing loss, the Board finds that all necessary actions in connection with the claim has been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).   The determination as to whether the elements are met is based on an analysis of all pertinent evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).

Alternatively, for chronic diseases, as defined by regulation, to include sensorineural hearing loss and tinnitus, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)). 

Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.   

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence of record in light of the above, and affording the Veteran the benefit of the doubt on certain elements of the claim, the Board finds that service connection for right ear hearing loss is warranted.

Initially, the Board notes that the report of a VA audiology examination dated in April 2010 confirms that the Veteran has a current right ear hearing loss disability.  See 38 C.F.R. § 3.385.  Specifically, the Veteran's auditory threshold at 2,000, 3,000, and 4,000 Hertz was recorded to be 60 decibels for the right ear.  Accordingly, he has a hearing loss disability for VA purposes.  Id.  The Board also notes that likely in-service noise exposure consistent with the circumstances of his service has been conceded.  See August 2016 Board decision (finding the Veteran's lay statements of in-service noise exposure in connection with his military occupational specialty sufficient to establish an in-service event or injury).  Thus, the remaining question is one of nexus.

On this point, the Board acknowledges, at the outset,  that the record contains two negative nexus opinions.  Specifically, the audiologist who examined the Veteran in April 2010 provided a June 2010 addendum opinion wherein she opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of acoustic trauma during service.  However, the Board, in its August 2016 decision, found this opinion inadequate to rely upon because it did not appear as though the audiologist had fully considered the Veteran's lay assertions with regard to the onset and continuity of symptoms of diminished hearing.  

Another nexus opinion was obtained in November 2015.  The audiologist indicated that the Veteran's entrance and exit examinations revealed normal hearing bilaterally, but found evidence of a significant threshold shift in the Veteran's left ear hearing acuity at 6,000 hertz, as evidenced by data captured on the Rudmose strip.  The audiologist then stated that "[t] the right ear did not reveal any significant threshold shifts" and opined that the Veteran's right ear hearing loss was less likely than not due to military noise exposure.  As rationale, the audiologist stated that there is no evidence of acoustic trauma in service, no evidence of hearing loss or significant changes in hearing thresholds in service, and no record of complaint or treatment of the claimed condition in the Veteran's service records. 

Upon review of the evidence of record, the Board finds that the 2015 audiologist's opinion is also inadequate to rely upon in this case, as the opinion similarly does not take into account the Veteran's lay assertions with regard to the onset and continuity of symptoms of diminished hearing and the stated rationale for the 2015 opinion is contradicted by the evidence of record.  

Specifically, the report of a September 1967 pre-induction examination includes the results of an audiogram reflecting that the Veteran's pure tone auditory thresholds were recorded, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
N/A
10
LEFT
10
5
0
N/A
15

The Veteran's November 1970 military separation examination report included the results of an audiogram that recorded his pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
N/A
25
LEFT
5
0
0
N/A
20

The Board notes that service department audiometric testing conducted before November 1967 generally applied ASA standards.  Thereafter, an ISO standard has been applied.  In the instant case, however, the audiologist who provided the November 2015 addendum opinion indicated that the Veteran's entrance and separation audiogram "were completed using ASA standards as confirmed by Rudmose strips," and stated "therefore, no conversions need to be applied to thresholds."  The Board will not question the audiologist's statement in this regard and therefore will not convert the Veteran's entrance audiogram conversion to an ISO standard.

Although the auditory thresholds recorded at separation from service do not demonstrate hearing loss to a degree considered to be a disability for VA purposes (see 38 C.F.R. § 3.385), the Veteran's separation audiogram does indicate some degree of hearing loss at 4,000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20 [decibels], and higher threshold levels indicate some degree of hearing loss").  Further, there does appear to be a 15 decibel (dB) threshold shift in the Veteran's right ear hearing acuity at 4,000 hertz.  The Board takes judicial notice of the fact the National Institute for Occupational Safety and Health (NIOSH) "uses the term Significant Threshold Shift to describe a change of 15 dB or more at any frequency 500 through 6,000 Hz from baseline levels."  https://www.cdc.gov/niosh/docs/96-110/pdfs/96-110.pdf.  Notably, in opining that the Veteran's left ear hearing loss was at least as likely as not due to military noise exposure, it would appear that the 2015 audiologist relied on evidence demonstrating a significant threshold shift in the Veteran's left-ear hearing acuity at 6,000 hertz as a basis for finding that the Veteran indeed sustained acoustic trauma in service.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that, collectively, the lay and medical evidence of record reasonably supports a finding of a medical nexus between the Veteran's current right ear hearing loss and service.  

In support of his claim for service connection, the Veteran has reported the onset of symptoms of diminished hearing in service or shortly thereafter.  The Board notes that the Veteran, as a layperson, is competent to report on matters observed (or, otherwise perceived through the senses) or within his personal knowledge, to include the occurrence of injury or symptoms experienced or observed.  See 38 C.F.R. § 3.159(a)(2) (2015); see also Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  There is also objective evidence demonstrating some degree of right ear hearing loss at 4,000 Hertz at the time of the Veteran's separation from service.  The evidence also suggests that a significant threshold shift in the Veteran's right ear hearing acuity did in fact occur in service, and that such shift, according to the audiologist's rationale relevant to the Veteran's left-ear hearing loss, indicates acoustic trauma sustained in service.  The Board will also accept as credible-especially in light of the fact that likely in-service noise exposure has been conceded-the Veteran's reports that he began noticing hearing loss symptoms during or shortly after service, and that he has continued to experience diminished hearing from service to the present.  See 38 U.S.C.A. § 1154(a).

Accordingly, the Board finds that while the evidence is not unequivocal, it is, nonetheless, deemed in relative equipoise.  Here, given the observable nature of the claimed disability and after reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay testimony and medical findings of record that is favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

Therefore, the Board finds that the totality of the evidence-to particularly include credible lay assertions regarding the onset and continuity of symptoms, the objective evidence demonstrating some degree of right ear hearing loss at 4,000 Hertz at the time of the Veteran's separation from service, the Veteran's conceded in-service noise exposure, and the fact that the Veteran's current left-ear hearing loss has been attributed to service-supports a finding that the Veteran's right ear hearing loss was as likely as not incurred in military service.  Accordingly, when reasonable doubt is resolved in the Veteran's favor, service connection for right ear hearing loss is warranted.






	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


